DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by N.V. Landbouwbureau M. Wiersum (FR 1,437,984; hereinafter “Wiersum”).
Regarding claim 1, Wiersum discloses (Fig. 3, 6) a meter roller (25) for an agricultural metering system, comprising: a plurality of flutes (27, 29) and a corresponding plurality of recesses, wherein the plurality of flutes and the corresponding plurality of recesses are configured to meter flowable particulate material from a storage tank (30) to a material distribution system via rotation of the meter roller; and a plurality of air passages (28) formed within a body of the meter roller, wherein each air 
Regarding claim 2, Wiersum further discloses (Fig. 3) that the plurality of air passages comprises a first set of air passages extending to a first recess of the plurality of recesses and a second set of air passages extending to a second recess of the plurality of recesses.
Regarding claim 3, Wiersum further discloses (Fig. 3) that at least one air passage of the plurality of air passages extends to a base of a respective recess of the plurality of recesses.
Regarding claim 4, Wiersum further discloses (Fig. 3) that the first set of air passages are arranged along a rotational axis of the meter roller (axial air opening 53 being along the rotational axis), the second set of air passages are arranged along the rotational axis of the meter roller, or a combination thereof.
Regarding claim 5, Wiersum further discloses (Fig. 3, 6) an inlet (53) fluidly coupled to the central cavity and configured to flow the air into the central cavity.
Regarding claim 6, Wiersum further discloses (Fig. 3, 6) that the inlet (53) is substantially coaxial with a rotational axis of the meter roller.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner (U.S. 2012/0067260).
Garner discloses (Fig. 1-6) and agricultural metering system, comprising: a housing (30) having a metering cavity; a meter roller (100) disposed within the metering cavity of the housing, wherein the meter roller comprises a plurality of flutes (124) and a corresponding plurality of recesses, and the plurality of flutes and the corresponding plurality of recesses are configured to meter flowable particulate material from a storage tank (13) to a material distribution system (400) via rotation of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiersum in view of Becker (U.S. 3,715,057).
Wiersum discloses (Fig. 3, 6) an agricultural metering system, comprising: a meter roller (25) comprising a plurality of flutes (27, 29) and a corresponding plurality of recesses, and the plurality of flutes and the corresponding plurality of recesses are configured to meter flowable particulate material from a storage tank (30) to a material distribution system via rotation of the meter roller; and a debris removal system comprising at least one air passage (28) extending through a body of the meter roller to the metering cavity, wherein the at least one air passage is directed toward a respective recess of the plurality of recesses of the meter roller and is configured to flow air into the respective recesses.
Wiersum does not disclose a housing having a metering cavity; the meter roller disposed within the metering cavity of the housing.  However, Becker discloses (Fig. 2) a similar metering system, comprising: a housing (17) having a metering cavity, and a meter roller (12) disposed within the metering cavity of the housing.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the metering system of Wiersum with a housing for the meter roller.  Doing so would prevent outside factors, such as wind, from interfering with the metering function of the roller, and also prevent dust or other outside debris from soiling the metering system.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiersum in view of Becker as applied to claim 14 above, and further in view of Gilbert (U.S. 2019/0098827).
Regarding claim 18, Wiersum in view of Becker discloses the elements of claim 14 as described above, but does not disclose that the debris removal system comprises: a valve assembly fluidly coupled to the at least one air passage, wherein the valve assembly is configured to control the flow of the air through the at least one air passage; and a controller comprising a processor and a memory, wherein the controller is communicatively coupled to the valve assembly, and the controller is configured to output an output signal to the valve assembly indicative of instructions to selectively provide the flow of the air to the at least one air passage.
However, Gilbert discloses (Fig. 3) an air pulse metering apparatus comprising: a valve assembly (86) fluidly coupled to at least one air passage (96, 100), wherein the valve assembly is configured to control the flow of the air through the at least one air passage; and a controller ([0102], lines 15-16) comprising a processor and a memory ([0104]; a programmable controller implies having a memory), wherein the controller is communicatively coupled to the valve assembly, and the controller is configured to output an output signal to the valve assembly indicative of instructions to selectively provide the flow of the air to the at least one air passage ([0105]).  Similar to the metering system of Wiersum, the system of Gilbert uses compressed air to eject a seed for planting.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a control valve as taught by Gilbert to the metering system of Wiersum in order to time air pulses from the ejector nozzle 43.  Doing so would more efficiently utilize the compressed air and prevent fatigue stress in the nozzle assembly due to cyclical pressure buildups while the nozzle passes over the flutes and recesses.
Regarding claim 15, Wiersum further discloses in the combination above that the debris removal system comprises an air source (the provision of compressed air implies an air source) fluidly coupled to the valve assembly of the combination, wherein the air source is configured to provide the flow of the air to the valve assembly.
Wiersum does not disclose that the air source is communicatively coupled to the controller, and the controller is configured to output a second output signal to the air source indicative of instructions to control a flow rate of the flow of the air.
However, Gilbert further discloses (Fig. 3) an air source (84) fluidly coupled to the valve assembly and communicatively coupled to the controller ([0108], the controller can adjust any operating parameter; [0013], the pressurized air source can provide a range of air pressures), wherein the controller is configured to output a second output signal to the air source indicative of instructions to control a flow rate of the flow of the air.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to control the flow rate of the flow of air of the seed ejector of Wiersum using a controller, at least in order to properly eject seeds of different varieties.

Allowable Subject Matter
Claims 7, 9, and 12-13 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (U.S. 3,954,204) meter roller with flutes (5) and recesses (4) with air passages (6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671